NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3808-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RAPHAEL E. GARLAND,

     Defendant-Appellant.
_______________________

                   Argued May 25, 2022 – Decided July 11, 2022

                   Before Judges Whipple, Geiger and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 19-08-2261.

                   Cody T. Mason, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; Nakea J. Barksdale,
                   Assistant Deputy Public Defender, of counsel and on
                   the brief).

                   Kaili E. Matthews, Deputy Attorney General, argued
                   the cause for respondent (Matthew J. Platkin, Acting
                   Attorney General, attorney; Kaili E. Matthews, of
                   counsel and on the brief).
PER CURIAM

      Defendant, Raphael E. Garland, appeals his jury trial conviction and

sentence   for   third-degree   aggravated   assault,   N.J.S.A.   2C:12-1(b)(7).

Defendant contends: (1) the trial court erred in refusing to give a jury charge

on simple assault, a lesser-included offense of the second-degree aggravated

assault crime for which he was indicted; (2) the trial court erred by not giving a

jury charge sua sponte concerning the reliability of identification testimony by

the arresting officer; (3) the trial court erred in refusing to provide an adverse

inference jury charge concerning video surveillance footage that defendant

alleges was not provided in discovery; (4) the trial judge's errors cumulatively

deprived defendant of a fair trial; and (5) the trial judge at sentencing

impermissibly double-counted the harm element of the offense. After carefully

reviewing the record in light of the arguments of the parties and the applicable

legal principles, we affirm.

                                        I.

      We discern the following facts from the trial record. On April 3, 2019,

Brian Moseti and a couple of his friends were drinking at the Rio Lounge, a

Newark nightclub. While there, a male patron grabbed the buttocks of Moseti's

female friend. Moseti then "approached the guy[] and . . . asked him if he . . .


                                                                            A-3808-19
                                        2
wanted to dance with [his friend]." Moseti noted that the man was wearing a

pink hat. The male patron shoved Moseti, causing him to stagger and fall.

Moseti got up and was escorted by security out of the nightclub.

      Moseti waited outside the nightclub because his belongings were still

inside.   After approximately fifteen to twenty minutes, he re-entered the

nightclub lobby. Newark Police Officer Reynaldo Barte, who was working

security, was also in that area.

      While Moseti was waiting in the lobby, the man with the pink hat

approached, accompanied by several other people, and punched him. Moseti

was pulled outside where the group of individuals continuously punched and

kicked him in the face.

      Officer Barte witnessed the assault and intervened, threatening to use his

pepper spray. All but one of the individuals who were striking Moseti fled. One

individual, however, continued to attack Moseti, which prompted Barte to

discharge pepper spray against him. That provided an opportunity for Moseti to

break away and run towards the parking lot. Despite being pepper sprayed, the

remaining assailant gave chase. Moseti fell to the ground, at which point the

pursuing assailant resumed his attack. Moseti begged the assailant to stop to no

avail. The assailant relentlessly punched Moseti in the face, which resulted in


                                                                          A-3808-19
                                       3
him "bleeding a lot." Moseti was able to turn toward the assailant and grab one

of his dreadlocks. The assailant stopped attacking Moseti as police officers

arrived at the scene.

      Officer Barte followed the assailant, defendant, to his car, never losing

sight of him. Barte ordered defendant to exit his vehicle and placed him under

arrest. Barte did not observe any injuries to defendant but did notice blood on

defendant's sneakers and jeans. At the scene, defendant received treatment from

EMTs after complaining about his eyes.

      Moseti was taken to the hospital where he was admitted and remained for

four days. Moseti sustained the following injuries: five fractures to his nose, a

broken jaw that was wired shut for six weeks, a laceration to his lip that required

stitches, and Le Fort fracture. 1 Additionally, a tube needed to be inserted in his

nose to allow him to breath because his nose had sustained numerous fractures.

The assault also resulted in broken bones on both sides of his face, which

required doctors to insert screws. His injuries will require lip surgery at some

point in future.



1
   We understand a Le Forte fracture to be a type of transverse fracture of the
midface. See Facial Management Handbook, U. of Iowa Health Care,
https://medicine.uiowa.edu/iowaprotocols/facial-fracture-management-
handbook-lefort-fractures (last modified Aug. 27, 2019).
                                                                             A-3808-19
                                        4
      On August 21, 2019, a grand jury returned an indictment charging

defendant with second-degree aggravated assault, N.J.S.A. 2C:12-1(b)(1).

      Judge Mayra V. Tarantino presided over a three-day jury trial in October

and November 2019. On November 7, 2019, the jury acquitted defendant of

second-degree aggravated assault but convicted him of third-degree aggravated

assault, N.J.S.A. 2C:12-1(b)(7).

      On March 4, 2020, Judge Tarantino sentenced defendant to five years in

prison, to be served consecutively to the term of imprisonment related to his

parole violation, N.J.S.A. 2C:45-5(c).

      This appeal follows.    Defendant raises the following issues for our

consideration:

            POINT I

            THE TRIAL COURT'S FAILURE TO GIVE THE
            REQUESTED    INSTRUCTION   ON    SIMPLE
            ASSAULT AS A LESSER-INCLUDED OFFENSE OF
            AGGRAVATED ASSAULT CONSTITUTED A
            VIOLATION OF DEFENDANT'S RIGHT TO DUE
            PROCESS AND A FAIR TRIAL.

            POINT II

            THE TRIAL COURT'S OMISSION OF AN
            IDENTIFICATION CHARGE ADDRESSING THE
            ARRESTING OFFICER'S IDENTIFICATION OF
            DEFENDANT CONSTITUTED PLAIN ERROR AND



                                                                        A-3808-19
                                         5
            POSSESSED A CLEAR CAPACITY TO BRING
            ABOUT AN UNJUST RESULT. (Not Raised Below).

            POINT III

            THE TRIAL COURT ERRED IN FAILING TO
            PROVIDE JURORS WITH AN ADVERSE-
            INFERENCE INSTRUCTION AFTER THE STATE
            FAILED TO PRESERVE THE SURVEILLANCE
            FOOTAGE OUTSIDE OF RIO LOUNGE, THEREBY
            ALLOWING CRITICAL [EVIDENCE] TO BE
            DESTROYED.

            POINT IV

            THE CUMULATIVE EFFECT OF THE TRIAL
            ERRORS DEPRIVED DEFENDANT OF DUE
            PROCESS AND A FAIR TRIAL AND WARRANTS
            REVERSAL OF HIS CONVICTIONS. (Not Raised
            Below).

            POINT V

            THE SENTENCING COURT ERRED IN FINDING
            AGGRAVATING FACTOR TWO BECAUSE IT
            DOUBLE-COUNTED THE HARM INHERENT TO
            AGGRAVATED ASSAULT AND IMPROPERLY
            REPLACED ITS JUDGMENT FOR THE JURY'S BY
            CONSIDERING ACQUITTED CONDUCT.

                                      II.

      We first address defendant's contention that the trial court erred in not

providing the jury with the option to convict for the lesser-included offense of

simple assault. During the charge conference conducted pursuant to Rule 1:8-



                                                                          A-3808-19
                                       6
7(b), defendant requested the trial court to instruct the jury on the following

lesser-included offenses: (1) third-degree aggravated assault, N.J.S.A. 2C:12-

1(b); (2) disorderly persons simple assault, N.J.S.A. 2C:12-1(a); and (3) petty

disorderly persons mutual fighting, N.J.S.A. 2C:12-1(a). The State consented

to the lesser-included offense of third-degree aggravated assault—the offense

for which defendant was eventually found guilty.          Judge Tarantino denied

defendant's request to instruct the jury on simple assault and mutual fighting. 2

Regarding simple assault, the judge determined that the trial evidence—

photographs, medical records, and testimony—did not support that charge given

the severity of the injuries that were inflicted on the victim. The judge noted

that Moseti "testified he had screws on his cheeks. He had a tube in through his

nose that he needed to use to breathe and his jaw was wired shut for six weeks

and he needed to eat through a straw." The judge also recognized that Moseti

testified that he still had issues with his lips. We agree with the trial judge that

given the severity of the injuries and the manner in which they were inflicted,



2
  Defendant does not contend on appeal that the trial court erred in refusing to
instruct the jury on the petty disorderly persons offense of mutual combat. See
N.J. Dep't of Env't Prot. v. Alloway Twp., 438 N.J. Super. 501, 504 n.2 (App.
Div. 2015) ("[A]n issue that is not briefed is deemed waived upon appeal."
(citing Fantis Foods v. N. River Ins. Co., 332 N.J. Super. 250, 266–67 (App.
Div. 2000))).
                                                                              A-3808-19
                                         7
there was no rational basis for a verdict convicting defendant of the lesser

offense of simple assault.

      We begin our analysis by acknowledging the governing legal principles.

"It is a bedrock principle of our criminal justice system that '[a]ppropriate and

proper charges to a jury are essential for a fair trial.'" State v. Canfield, 470 N.J.

Super. 234, 269 (App. Div. 2022) (alteration in original) (quoting State v.

Carrero, 229 N.J. 118, 127 (2017)), certif. granted, __ N.J. __ (2022). As such,

"the public interest in a correct verdict requires a trial court to submit to the jury

not only those offenses charged in the indictment, but also uncharged lesser-

included offenses grounded in the evidence." State v. Denofa, 187 N.J. 24, 41

(2006).

      Our Supreme Court has recognized that "when a lesser offense is

requested by a defendant, as in this case, 'the trial court is obligated, in view of

defendant's interest, to examine the record thoroughly to determine if . . . [there

is a] rational-basis'" to provide a charge on lesser-included offenses. State v.

Savage, 172 N.J. 374, 397 (2002) (quoting State v. Crisantos, 102 N.J. 265, 278

(1986)). Generally, a "defendant is entitled to a charge on all lesser included

offenses supported by the evidence '[t]o give full force to the reasonable doubt

standard and to preserve defendants' rights to have the jury consider all


                                                                                A-3808-19
                                          8
defenses.'" State v. Reddish, 181 N.J. 553, 626 (2004) (alteration in original)

(quoting State v. Short, 131 N.J. 47, 53 (1993)). It also is clearly established,

however, that "trial courts 'shall not charge the jury with respect to an included

offense unless there is a rational basis for a verdict convicting the defendant of

the included offense.'" Ibid. (quoting N.J.S.A. 2C:1-8(e)).

      "In order to justify a lesser included offense instruction, a rational basis

must exist in the evidence for a jury to acquit the defendant of the greater offense

as well as to convict the defendant of the lesser, unindicted offense." Savage,

172 N.J. at 396 (citing State v. Brent, 137 N.J. 107, 113–14 (1994)). When, as

in this case, the defendant has requested the lesser-included charge, "the trial

court must view the evidence in the light most favorable to the defendant."

Carrero, 229 N.J. at 128; Reddish, 181 N.J. at 626; see also Canfield, 470 N.J.

Super. at 272–73. Although our Supreme Court has recognized that the rational-

basis standard is "low" for charging the jury on a lesser-included offense that

has been requested by the defendant, "sheer speculation does not constitute

rational basis." Reddish, 181 N.J. at 626.

      The distinction between second-degree aggravated assault, third-degree

aggravated assault, and simple assault focuses on the severity of injury suffered

by the victim.    Second-degree aggravated assault requires "serious bodily


                                                                              A-3808-19
                                         9
injury," third-degree aggravated assault requires "significant bodily injury," and

simple assault requires "bodily injury."

      "Serious bodily injury" is defined as "bodily injury which creates a

substantial risk of death or which causes serious, permanent disfigurement, or

protracted loss or impairment of the function of any bodily member or organ."

N.J.S.A. 2C:11-1(b). "Significant bodily injury" is defined as "bodily injury

which creates a temporary loss of the function of any bodily member or organ

or temporary loss of any one of the five senses." N.J.S.A. 2C:11-1(d). Finally,

"[b]odily injury," sometimes referred to as mere bodily injury, is defined as

"physical pain, illness or any impairment of physical condition." N.J.S.A.

2C:11-1(a).

      The trial judge reasoned that the extent of Moseti's injuries were

inconsistent with a simple assault verdict. On appeal, defendant does not dispute

the severity of the victim's injuries. Rather, he now argues that a jury might

have found that the injuries amounting to serious and significant bodily harm

were caused by the other assailants and that defendant was responsible only for

causing mere bodily injury. The trial evidence belies that argument, even when

viewed in the light most favorable to defendant. Carrero, 229 N.J. at 128. Even

assuming for the sake of argument that other assailants caused some of Moseti's


                                                                            A-3808-19
                                       10
injuries,3 there is no rational basis to believe that defendant was not responsible

for the victim's facial injuries. Defendant was only one who continued his attack

after Barte intervened. The others fled when Barte threatened to deploy pepper

spray. Even after being sprayed, defendant pursued the victim and resumed his

attack, continuing to strike Moseti in the face repeatedly.               In these

circumstances, we are satisfied that there was no rational basis upon which the

jury might have convicted defendant of disorderly persons simple assault.

                                        III.

      We turn next to defendant's contention, raised for the first time on appeal,

that the trial court erred by failing to instruct the jury on eyewitness

identifications sua sponte. 4 Defendant claims the State's case relied on an


3
  In view of the evidence of defendant's relentless attack, which continued after
the other assailants fled, we need not rely on the legal principle that "a person is
legally accountable for the conduct of another when . . . he [or she] is an
accomplice of such other person in the commission of an offense." N.J.S.A.
2C:2-6(b). We note, however, that the principle of accomplice liability provides
an independent basis to reject defendant's contention on appeal that there was a
rational basis for a simple assault jury instruction because the jury might have
found that the other attackers, not defendant, caused the significant/serious
bodily harm the victim sustained.
4
   Defendant has submitted a letter pursuant to Rule 2:6-11(d) regarding our
recent decision in State v. Watson, __ N.J. Super. __ (App. Div.
2022). Defendant argues that our observations in Watson relating to the
suggestiveness of in-court identifications are relevant to this matter. We reject


                                                                              A-3808-19
                                        11
unreliable identification by Barte. That newly-minted contention is belied by

the record. We conclude that the reliability of Barte's identification of defendant

was not contested at trial, likely because there was no factual basis upon which

to do so.

      Proper jury instructions are "crucial to the jury's deliberations on the guilt

of a criminal defendant . . . ." State v. Jordan, 147 N.J. 409, 422 (1997). In its

jury instructions, a "trial court must give 'a comprehensible explanation of the

questions that the jury must determine, including the law of the case applicable

to the facts that the jury may find.'" State v. Baum, 224 N.J. 147, 159 (2016)

(quoting State v. Green, 86 N.J. 281, 287–88 (1981)).

      A "missing instruction on identification is reviewed for plain error." State

v. Sanchez-Medina, 231 N.J. 452, 468 (2018). When a defendant "does not

object or otherwise preserve an issue for appeal at the trial court level, we review

the issue for plain error.    We must disregard any unchallenged errors or

omissions unless they are 'clearly capable of producing an unjust result.'" State

v. Santamaria, 236 N.J. 390, 404 (2019) (quoting R. 2:10-2). Our Supreme



this argument because defendant has not challenged Barte's in-court
identification on appeal. See Alloway Twp., 438 N.J. Super. at 504 n.2 ("[A]n
issue that is not briefed is deemed waived upon appeal." (citing Fantis Foods,
332 N.J. Super. at 266–67)). In any event, we do not read Watson as requiring
a trial court to provide an in-court identification charge sua sponte.
                                                                              A-3808-19
                                        12
Court has made clear that "[p]lain error is a high bar and constitutes 'error not

properly preserved for appeal but of a magnitude dictating appellate

consideration.'" Id. at 404 (quoting State v. Bueso, 225 N.J. 193, 202 (2016)).

"Moreover, that high standard provides a strong incentive for counsel to

interpose a timely objection, enabling the trial court to forestall or correct a

potential error." Bueso, 225 N.J. at 203. In the context of jury instructions, "[i]f

the defendant does not object to the charge at the time it is given, there is a

presumption that the charge was not error and was unlikely to prejudice the

defendant's case." State v. Singleton, 211 N.J. 157, 182 (2012) (citing State v.

Macon, 57 N.J. 325, 333–34 (1971)).

      Importantly, "[a] defendant who does not raise an issue before a trial court

bears the burden of establishing that the trial court's actions constituted plain

error." State v. Ross, 229 N.J. 389, 407 (2017) (citing State v. Weston, 222 N.J.

277, 295 (2015)). A defendant must shoulder this burden "because 'to rerun a

trial when the error could easily have been cured on request, would reward the

litigant who suffers an error for tactical advantage either in the trial or on

appeal.'" Ibid. "To determine whether an alleged error rises to the level of plain

error, it must be evaluated in light of the overall strength of the State's case."




                                                                              A-3808-19
                                        13
State v. Singh, 245 N.J. 1, 14–15 (2021); accord State v. Walker, 203 N.J. 73,

90 (2010).

      Furthermore, the prejudicial effect of an omitted instruction is evaluated

"in light of the totality of the circumstances—including all the instructions to

the jury, [and] the arguments of counsel." State v. Marshall, 123 N.J. 1, 145

(1991) (alteration in original) (quoting Kentucky v. Whorton, 441 U.S. 786, 789

(1979)). "Portions of a charge alleged to be erroneous cannot be dealt with in

isolation but the charge should be examined as a whole to determine its overall

effect." Jordan, 147 N.J. at 422 (quoting State v. Wilbely, 63 N.J. 420, 422

(1973)).

      The trial court in this instance was not required to provide the jury with

an identification instruction sua sponte because identification was not at issue. 5

Officer Barte not only witnessed the attack but actively intervened, pepper

spraying the assailant who then pursued and resumed the attack on the victim.

Barte followed defendant to his vehicle and placed defendant under arrest.

Nothing in the record suggests that Barte lost sight of defendant before taking


5
   We note that defendant never requested a Wade/Henderson hearing to
challenge Barte's identification of defendant. See United States v. Wade, 388
U.S. 218 (1967); State v. Henderson, 208 N.J. 208 (2011). Nor did defendant
object to Barte's in-court identification.


                                                                             A-3808-19
                                       14
him into custody. Furthermore, defendant asked for medical assistance from

responding EMTs, complaining of eye pain. Defendant, it bears emphasis, was

the only assailant who was pepper sprayed.

      In these circumstances, there was no need for the judge to instruct the jury

on the risk of eyewitness misidentification. We add that Judge Tarantino gave

appropriate instructions on the reasonable doubt standard of proof, witness

credibility, and prior inconsistent statements. The jury was thus adequately

instructed with regard to Barte's testimony.

                                         IV.

      Defendant next argues that the trial court abused its discretion in rejecting

defendant's request for an adverse inference charge regarding what defendant

assumes to be a missing video surveillance recording. We discern the following

pertinent facts from the trial record.

      Defendant requested adverse inference jury instructions for missing police

body-worn camera footage and missing surveillance video footage taken from

outside the nightclub. On the morning of the first day of trial, Judge Tarantino

heard oral arguments pertaining to the adverse inference jury instructions. She

determined that she would reserve decision on defendant's requests until after

she had heard testimony from the witnesses.


                                                                             A-3808-19
                                         15
      At trial, the defense called Newark Police Sergeant Mark Armstead to

testify regarding a recording made by the body-worn camera he was wearing

when he responded to the fight outside the nightclub.

      Defense counsel also asked Armstead if he had ever viewed surveillance

video obtained from the nightclub. Armstead testified that he first heard of the

nightclub surveillance recording from Newark Police Detective Joe Dopazo.

Armstead noted that Dopazo mentioned such a video in his Use of Force Report

pertaining to the incident, but that Armstead himself did not view, download, or

otherwise possess first-hand knowledge of any surveillance video recording.

      After Sergeant Armstead testified, the trial court determined that an

adverse inference charge as to the body-worn camera footage was appropriate

but denied defendant's request for an adverse inference charge pertaining to the

nightclub surveillance footage. The trial court explained:

            The only thing that has changed is it was your belief
            that it was . . . Officer Armstead that viewed the
            surveillance footage. But we learned now it wasn't
            Officer Armstead. It was Detective Dopazo. And
            without having . . . Detective Dopazo testify that what
            he viewed [and] then later relayed to Officer Armstead
            is either the same or different than the surveillance
            video that was produced to you, the [c]ourt has nothing
            but your argument that it is in fact different.




                                                                          A-3808-19
                                      16
      Judge Tarantino explained that in discovery the State had produced a

video surveillance recording from Detective Dopazo's file, which had been

obtained from the nightclub. Importantly, Judge Tarantino further explained

that defendant was at liberty to further probe the State's representations

regarding the surveillance recording that had been provided in discovery. The

defense was authorized, for example, to subpoena Detective Dopazo to testify

as to what he viewed in the surveillance video and to confirm whether the video

the prosecutor turned over in discovery was a duplicate of the recording that

Dopazo viewed. Defendant did not pursue that option. Accordingly, the record

before us does not support defendant's claim that the State failed to turn over

discoverable material, which is the foundation for an adverse inference

instruction.

      The scope of our review of the trial court's decision not to issue an adverse

inference instruction is limited. We review a denial of a request for an adverse

inference jury charge applying a deferential abuse of discretion standard. See

State v. Dabas, 215 N.J. 114, 140–41 (2013) (finding that the trial court abused

its discretion by not giving an adverse inference charge that defendant

requested).




                                                                             A-3808-19
                                       17
      As we have noted, the foundation for any such instruction is the failure by

the State to comply with its discovery obligations. "When a party has a lawful

obligation to preserve evidence and fails to do so, a court may charge the jury

on its right to draw an adverse inference against that party." State v. Anthony,

237 N.J. 213, 243–44 (2019) (Albin, J., dissenting). Stated in another way, "[a]n

adverse-inference charge is one permissible remedy for a discovery violation[.]"

Dabas, 215 N.J. at 140.

      Rule 3:13-3(f) provides that

            [i]f at any time during the course of the proceedings it
            is brought to the attention of the court that a party has
            failed to comply with this rule or with an order issued
            pursuant to this rule, it may order such party to permit
            the discovery of materials not previously disclosed,
            grant a continuance or delay during trial, or prohibit the
            party from introducing in evidence the material not
            disclosed, or it may enter such other order as it deems
            appropriate.

      Considering all relevant circumstances, we conclude the trial court did not

abuse its discretion in concluding that there was no basis for an adverse

inference instruction.    Defendant was in fact provided in discovery with

surveillance video from the nightclub, and defendant did not establish that the

police were in possession of additional relevant surveillance video that had not

been turned over.


                                                                           A-3808-19
                                       18
      We add that even were to assume for the sake of argument that the trial

court abused its discretion in refusing to provide an adverse inference

instruction, any such error was harmless. The harmless error standard "requires

that there be 'some degree of possibility that [the error] led to an unjust result.'"

State v. R.B., 183 N.J. 308, 330 (2005) (alteration in original) (quoting State v.

Bankston, 63 N.J. 263, 273 (1973)). For an error to require reversal, "[t]he

possibility must be real, one sufficient to raise a reasonable doubt as to whether

[it] led the jury to a verdict it otherwise might not have reached." State v. Scott,

229 N.J. 469, 484 (2017) (alterations in original) (quoting R.B., 183 N.J. at 330).

      In this instance, we are satisfied that the allegedly missing surveillance

footage would not have made a difference. Defendant argues "the missing

footage may have shown that [defendant] was mistakenly identified as the

assailant. There was no corroborating evidence to support the conclusion that

[defendant] was the person who attacked Moseti, and the lost evidence could

either exculpate [defendant] or rebut Barte's identification of [defendant] as the

perpetrator." However, as we have already noted, identification was not a key

issue at trial. Defendant's argument concerning the potential impact of the

allegedly "missing" video recording falls into the category of mere speculation.




                                                                               A-3808-19
                                        19
                                        V.

      Defendant next argues that the cumulative effect of the errors during the

trial warrant reversal. We acknowledge that "[w]hen legal errors cumulatively

render a trial unfair, the Constitution requires a new trial." State v. Weaver, 219

N.J. 131, 155 (2014) (citing State v. Orecchio, 16 N.J. 125, 129 (1954)).

Furthermore, "[i]f a defendant alleges multiple trial errors, the theory of

cumulative error will still not apply where no error was prejudicial and the trial

was fair." Ibid. "[D]evised and administered by imperfect humans, no trial can

ever be entirely free of even the smallest defect. Our goal, nonetheless, must

always be fairness. A defendant is entitled to a fair trial but not a perfect one.'"

State v. R.B., 183 N.J. 308, 333–34 (2005) (quoting Lutwak v. United States,

344 U.S. 604, 619 (1953)).

      In this instance, we do not believe that any errors occurred at trial,

harmless or otherwise. Accordingly, we reject defendant's cumulative error

contention.

                                        VI.

      Finally, we address defendant's argument that the trial court at sentencing

misapplied and improperly weighed the applicable aggravating and mitigating

factors. The gravamen of defendant's sentencing argument is that the judge


                                                                              A-3808-19
                                        20
double-counted the harm caused to the victim. We begin by summarizing the

trial court's findings.

      Judge Tarantino found the following aggravating factors: aggravating

factor two, N.J.S.A. 2C:44-1(a)(2) ("The gravity and seriousness of harm

inflicted on the victim, including whether or not the defendant knew or

reasonably should have known that the victim of the offense was particularly

vulnerable or incapable of resistance due to advanced age, ill-health, or extreme

youth, or was for any other reason substantially incapable of exercising normal

physical or mental power of resistance"); aggravating factor three, N.J.S.A.

2C:44-1(a)(3) ("The risk that the defendant will commit another offense");

aggravating factor six, N.J.S.A. 2C:44-1(a)(6) ("The extent of the defendant's

prior criminal record and the seriousness of the offenses of which the defendant

has been convicted"); and aggravating factor nine, N.J.S.A. 2C:44-1(a)(9) ("The

need for deterring the defendant and others from violating the law").

      Judge Tarantino found only one mitigating factor, factor eleven, N.J.S.A.

2C:44-1(b)(11) ("The imprisonment of the defendant would entail excessive

hardship to the defendant or the defendant's dependent").

      As to aggravating factor two, Judge Tarantino provided an extensive

analysis. Preliminarily, she stated,


                                                                           A-3808-19
                                       21
            Mr. Garland, you repeatedly punched and kicked the
            victim in this case as he lay on the sidewalk and when
            the victim retreated you pursued him and punched him
            twice more. The victim suffered five fractures to his
            nose, a grade one Le Fort fracture, a grade two Le Fort
            fracture, a 2-centimeter and 3-centimeter laceration to
            the upper [lip], [and] an extraction of a supernumerary
            tooth. The victim also required surgery to repair the
            damage to his face, including the implantation of
            screws in both sides of his face. The victim's upper lip
            will be permanently disfigured without surgical
            intervention.

      Judge Tarantino explicitly addressed defendant's argument that factor two

"should not be considered because it would constitute double counting as the

seriousness of the assault was already considered by the jury." The judge cited

case law and recognized that

            When a sentencing court considers the harm a
            defendant caused to a victim for purpose of—purposes
            of determining whether that aggravating factor is
            implicated should engage in a pragmatic assessment of
            the totality of the harm inflicted by the offender on the
            victim to the end that defendants who purposely,
            recklessly inflict substantial harm receive more severe
            sentences than other defendants.

            The [definition] of significant bodily injury in N.J.S.A.
            2C:12-1(b)7 clearly contemplates a level of injury
            severe enough to trigger aggravating factor two, the
            gravity and seriousness of the harm encompassed by
            that aggravating factor is a broader and less precise
            concept that permits the exercise of sound discretion by
            the sentencing court in determining whether the extent


                                                                         A-3808-19
                                      22
              of the harm to the victim warrants application of the
              aggravating factors.

      Applying the law to the facts of this case, the trial court determined that

              you [defendant] viciously attacked a victim while he
              was defenseless on the sidewalk. You then pursued him
              when he tried to run and attacked him again. You
              caused him numerous injuries, several of which could
              have been considered significant bodily injuries in their
              own right. In doing so you did far more than the
              minimum required to establish the elements of third-
              degree aggravated assault. Accordingly, the Court
              finds that the gravity and seriousness of the harm
              inflicted on the victim at the time of the offense warrant
              a finding of aggravating factor two, aggravating factor
              is given the utmost weight.

      Regarding aggravating factor three, Judge Tarantino determined that

defendant had "a history of criminal activity including two juvenile

adjudications and one prior indictable conviction for which [he] served time in

prison."     The judge also noted that defendant was "on parole when [he]

committed the present offense." The judge concluded that "there is a risk

[defendant] will commit another offense and continue [his] pattern of antisocial

behavior."

      The trial court found that aggravating factor six also applied based on

defendant's juvenile adjudications and adult first-degree robbery conviction.




                                                                            A-3808-19
                                         23
       Regarding aggravating factor nine, the trial court found defendant's attack

on Moseti was a result of volitional, deliberate, and non-impulsive behavior.

She added that a prison sentence was needed "to send a clear message to

[defendant] and others that such conduct will be met with severe punishment."

       The trial court concluded that

             having found aggravating factors two, three and nine
             applicable and giving those factors the greatest weight
             possible and aggravating six having been given
             appropriate weight and finding mitigating factors eight
             and nine inapplicable, but finding mitigating factor
             eleven applicable and having given it minimal weight
             the Court finds that the aggravating factors clearly and
             convincingly substantially preponderate over the one
             mitigating factor.

       The trial court thereupon sentenced defendant to five years in prison.

After applying the Yarbough 6 factors, the judge ordered the prison term to run

consecutive to the term of imprisonment imposed by the Parole Board for

defendant's violation of parole.

       Sentencing decisions are reviewed under a highly deferential standard.

See State v. Roth, 95 N.J. 334, 364–65 (1984) (holding that an appellate court

may not overturn a sentence unless "the application of the guidelines to the facts




6
    State v. Yarbough, 100 N.J. 627, 633 (1985).
                                                                            A-3808-19
                                        24
of [the] case makes the sentence clearly unreasonable so as to shock the judicial

conscience"). Our review is therefore limited to considering:

            (1) whether guidelines for sentencing established by the
            Legislature or by the courts were violated; (2) whether
            the aggravating and mitigating factors found by the
            sentencing court were based on competent credible
            evidence in the record; and (3) whether the sentence
            was nevertheless "clearly unreasonable so as to shock
            the judicial conscience."

            [State v. Liepe, 239 N.J. 359, 371 (2019) (quoting State
            v. McGuire, 419 N.J. Super. 88, 158 (App. Div.
            2011)).]

      "[A]ppellate courts are cautioned not to substitute their judgment for those

of our sentencing courts." State v. Case, 220 N.J. 49, 65 (2014) (citing State v.

Lawless, 214 N.J. 594, 606 (2013)).        Relatedly, a trial court's exercise of

discretion that is in line with sentencing principles "should be immune from

second-guessing." State v. Bieniek, 200 N.J. 601, 612 (2010).

      With respect to the consideration of aggravating and mitigating

circumstances, "the [sentencing] court must describe the balancing process

leading to the sentence." State v. Kruse, 105 N.J. 354, 360 (1987) (citations

omitted). "To provide an intelligible record for review, the trial court should

identify the aggravating and mitigating factors, describe the balance of those

factors, and explain how it determined defendant's sentence." Ibid. "Merely


                                                                            A-3808-19
                                      25
enumerating those factors does not provide any insight into the sentencing

decision, which follows not from a quantitative, but from a qualitative,

analysis." Id. at 363 (citing State v. Morgan, 196 N.J. Super. 1, 5 (App. Div.

1984)).

      Importantly for purposes of this appeal, our Supreme Court has instructed

that courts must be careful not to "double count" aggravating circumstances that

have already been accounted for in the gradation of the crime(s) for which a

defendant has been convicted. That problem can arise when the crime includes

a result element established by the degree of harm caused to the victim, such as

homicide and assault. Accordingly, "[e]lements of a crime, including those t hat

establish its grade, may not be used as aggravating factors for sentencing of that

particular crime."   State v. Lawless, 214 N.J. 594, 608 (2013). However,

"subject to the bar on double counting an element of the offense in the analysis,

the harm inflicted on the victim of the offense for which the defendant is

sentenced is relevant to aggravating factor two." Id. at 613.

      In State v. Kromphold, the Court further explained,

            Those applications of N.J.S.A. 2C:44-1(a)(2) [in listed
            cases] suggest that that aggravating factor and the
            statutory definition of "serious bodily injury" in
            N.J.S.A. 2C:11-1(b) address different concepts. When
            a sentencing court considers the harm a defendant
            caused to a victim for purposes of determining whether

                                                                            A-3808-19
                                       26
            that aggravating factor is implicated, it should engage
            in a pragmatic assessment of the totality of harm
            inflicted by the offender on the victim, to the end that
            defendants who purposely or recklessly inflict
            substantial harm receive more severe sentences than
            other defendants. Although the definition of "serious
            bodily injury" in N.J.S.A. 2C:11-1(b) clearly
            contemplates a level of injury severe enough to trigger
            the 1(a)2 aggravating factor, "the gravity and
            seriousness of the harm" encompassed by that
            aggravating factor is a broader and less precise concept
            that permits the exercise of sound discretion by the
            sentencing court in determining whether the extent of
            the harm to the victim warrants application of that
            aggravating factor. We also note that the Legislature
            did not attempt to link the harm implicated by that
            aggravating factor with the definition of "serious bodily
            injury" in N.J.S.A. 2C:11-1(b). See GE Solid State,
            Inc. v. Div. of Tax'n, 132 N.J. 298, 308 (1993)
            ("[W]here the Legislature has carefully employed a
            term in one place and excluded it in another, it should
            not be implied where excluded.").

            [162 N.J. 345, 358 (2000).]

We add that, "[a] sentencing court may consider 'aggravating facts showing that

[a] defendant's behavior extended to the extreme reaches of the prohibited

behavior.'" State v. Fuentes, 217 N.J. 57, 75 (quoting State v. Henry, 418 N.J.

Super. 481, 493 (Law Div. 2010)).

      We next apply these foundational principles to defendant's argument that

the trial court impermissibly engaged in double counting when it found that

aggravating factor two applied. The trial court specifically found that defendant

                                                                           A-3808-19
                                      27
"caused numerous injuries, several of which could have been considered

significant bodily injuries in their own right." The trial court also determined

that the harm defendant inflicted on the victim exceeded the harm minimally

needed to prove the third-degree crime for which he was convicted. See State v.

A.T.C., 454 N.J. Super. 235, 254–55 (App. Div. 2018) ("A court . . . does not

engage in double-counting when it considers facts showing defendant did more

than the minimum the State is required to prove to establish the elements of an

offense."). We conclude that the court's finding was permissible because "[a]

sentencing court may consider 'aggravating facts showing that [a] defendant's

behavior extended to the extreme reaches of the prohibited behavior.'" Fuentes,

217 N.J. at 75 (quoting Henry, 418 N.J. Super. at 493).

      Relatedly, we reject defendant's argument that the trial court substituted

its judgment for that of the jury by accounting for what defendant characterizes

as "acquitted conduct." Defendant's reliance on our decision in State v. Tindell,

417 N.J. Super. 530 (App. Div. 2011) is misplaced. In Tindell, we determined

that the defendant's sentence was "improperly influenced by the judge's

perception that the jury rendered an unjust verdict in defendant's favor." Id. at

568. The trial court in that case made repeated comments criticizing the jury's

decision. Id. at 568–70. In the present case, in contrast, Judge Tarantino did


                                                                           A-3808-19
                                      28
not in any way criticize the jury's decision to acquit defendant of second-degree

aggravated assault and instead convict him of a lesser-included offense—third-

degree aggravated assault.

      Defendant also contends the trial court improperly weighed the

aggravating and mitigating factors. We disagree. As we have explained, Judge

Tarantino conducted a thorough review of the applicable sentencing factors,

considered them qualitatively, and determined that the aggravating factors

"substantially preponderate[d] over the one mitigating factor." There is no

mathematical formula for weighing the aggravating and mitigating factors, see

State v. McFarlane, 224 N.J. 458, 466 (2016) (quoting Case, 220 N.J. at 65), and

as we have noted, trial judges are afforded broad discretion in this qualitative

process. See Bieniek, 200 N.J. at 612.

      In sum, the imposition of a five-year term of imprisonment, which is at

the top of the authorized three- to five-year range for a third-degree conviction,

N.J.S.A. 2C:43-6(a)(3), did not constitute an abuse of discretion and by no

means shocks the judicial conscience so as to warrant appellate intervention.

Roth, 95 N.J. at 364–65.




                                                                            A-3808-19
                                       29
      To the extent we have not specifically addressed them, any additional

arguments raised by defendant lack sufficient merit to warrant discussion. R.

2:11-3(e)(2).

      Affirmed.




                                                                       A-3808-19
                                    30